DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Office acknowledges that this application is a 371 of PCT/US2019/041445 filed July 11, 2019.
Information Disclosure Statement
The information disclosure statement of June 15, 2020 has been considered and the annotated IDS is attached to this office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Specifically, the system “200” is not shown on Figure 2.  Stream 220 is not shown, streams 246 and 258 are not shown but has been described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “275” has been used to designate both non-condensable hydrocarbon stream and pump as described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Recatto et al., US 2013/0168291 in combination with Hoffman, US2015/0338162.
Recatto et al. teach the invention substantially as claimed wherein an apparatus and method is taught for the separation and reclamation of hydrocarbons from contaminated solids such as dill cuttings, drilling mud both of which include recoverable hydrocarbons.  The contaminated solids is subjected to a heat source or heating chamber to a temperature sufficient to vaporize the diesel fuel from the solid material.  Specifically the solids containing hydrocarbons is delivered to a first heating zone whereby the solids are heated in the first zone producing a second material in vapor form and a third material having a lower water and hydrocarbon content than the first material.  Delivering the second material to a second zone; and condensing at least a portion of the second material in the second zone to separate a flue form the second material such that fuel containing and a fourth material are produced.  The heating is accomplished by a heat source, a condenser is in fluid communication with the heat source which condenses at least a portion of the flue in the second mater.  The condenser can occurs by direct condensing, such as scrubbers with spray nozzle packed or sprayed columns or dispersion within a column of a cooler or heat exchanger, the condensing can occur through indirect condensing by an indirect condensing or includes a heat exchanger or heat trap. [Note Paragraphs [0015] and [0019]].  The concept of treating solids waste streams containing hydrocarbons which is heating in a first heating units, vaporizing at least a portion of the hydrocarbon contaminated waste stream to generate a first vaporized stream and first bottoms stream; heating the bottom streams in a second heating unit and vaporizing at least a portion of the first bottoms streams to generate a second vaporized stream and condensing the first vaporized stream to form a first condensed stream and condensing the second vaporized stream to form a second condensed stream.  The concept of heating the waste stream containing solids, liquid and hydrocarbon, in a first heating unit, vaporizing, separating the streams and further treating the streams in a second heating unit followed by separation and heating has been fully taught by Recatto et al.
However, Recatto et al. do not specifically teach using an eductor and does not teach vaporizing at a pressure less than 101.325kPA or under vacuum conditions.
Hoffman et al. teach in Figures 21 and Figure 22, a method of feeding a feed composition comprising inert solids, liquid hydrocarbons and liquid water to a unit comprising first and second intermeshing screws such that when the feed stream is introduced to the intermeshed screws, is subjected to a tortuous path and wherein the pressure is reduced and the temperature is increased to produce a substantially vaporous composition comprising comingled hydrocarbon vapors, water vapor and filtered particles of the inert solids. The pressure exerted by the screws on the hydrocarbon containing waste stream is under vacuum condition or meets the pressure conditions of less than 101.325kPa.  Hoffman et al. further teach flowing a motive fluid one or more eductors to produce the reduce pressure and condensing substantially all of the hydrocarbons and water volatilized forming a liquid hydrocarbon/water mixture.[See box 706].  Hoffman et al. further teach that combining some of the water used in the eductors with the heated substantially dry depleted feed composition non fine particles of the inert solids discharged from the thermal extraction unit which is the plurality of intermeshed screws. [Note Paragraphs [0108] to [0114]]  Hoffman teach that the vapors are quenched in a quenching process which includes a multi-step condensation stem which permits systematic and controlled removal of oil, water and recover of the fines.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed or made to provide a method and system which includes heating a hydrocarbon contaminated waste in a first heating unit, vaporizing at least a portion of water and hydrocarbons in the hydrocarbon contaminated waste and generating: a first vaporized stream and a first bottoms stream, heating the first bottoms stream in a second heating unit; vaporizing at least a portion of hydrocarbons in the first bottoms stream and generating: a second vaporized stream and a second bottoms stream, condensing the first vaporized stream to form a first condensed stream; and condensing the second vaporized stream to form a second condensed stream.  This process has been substantially taught by Recatto et al. where introducing a feed stream containing solids, water and hydrocarbons is introduced into a heating unit wherein the material from the feedstream is heated to where the stream is vaporized, the vaporized stream is then further treated and separated in secondary units, each of the streams after being subjected to the first heater is further treated and condensed.  The separation method used in Recatto et al. is not under vacuum conditions as claimed.  The separation method taught by Hoffman et al. teach subjecting the feed stream containing, water, hydrocarbons, and solids, is subjected to a plurality of intermesh screws, whereby the feed stream pressure is reduced and the temperature is increased to provide a vapor stream which is then further subjected to separatory techniques to produce a desired hydrocarbon stream.  The concept of using eductors in order to adjust the pressure and condensation of the streams has been fully taught by Hoffman.  It is maintained that both references teach separating drill cutting stream or drilling mud which contains the solids, hydrocarbons and water, attesting to the level of skill of the artisan that the conditions of the drill cuttings fluid, or drilling mud conditions and the amounts of hydrocarbons which are to be reclaimed is recognized as well as the process parameters and devices to separate the streams would have been obvious design choices which are necessary to affect separation of the streams it is maintained that the process and apparatus needed to accomplish the process of removing or reclaiming saleable crude oil form a drill cutting stream or drilling mud has been taught and suggested by the art, and applicant’s process is rendered as a whole obvious absent criticality in showing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lembcke et al. teach oil recovery from sediments and residues from oil field operations.  Ross et al. teach multistage drilling waste material recovery process.  Gupta teach a process and system for recovering water from an emulsion produced from a hydrocarbon production operation.  Ayapbergenov et al. teach methods and processes to recycle base oil fluids from spent invert emulsion drilling fluids.  Trygstad teach a system and method for controlling and optimizing the hydrothermal upgrading of heavy crude oil and bitumen.  Jones et al. teach a method and facility for treating waste drilling mud.  Nahmad teach a method to recover crude oils from sludge or emulsion.  Browne et al. teach a method for processing drilling fluid comprising an oil and water emulsion and solid material which includes breaking the emulsion and adsorbing at least some of the water.  Smith teach a process of recovering hydrocarbon fractions from hydrocarbonaceous solids.  Bland et al. teach a process for removing water from a water containing crude oil.  Kapila et al. teach continuous solids discharge for disposing of oil and gas well treated solids.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Nina Bhat/                                                                            Primary Examiner, Art Unit 1771